Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2007

Staples v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3146




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Staples v. Williamson" (2007). 2007 Decisions. Paper 13.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/13


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-3146
                                       ___________

                                   TYRONE STAPLES,
                                              Appellant

                                             v.

                 TROY WILLIAMSON; U.S. ATTORNEY GENERAL

                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 06-cv-02426)
                       District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 20, 2007

                 Before: SLOVITER, BARRY and WEIS, Circuit Judges

                           (Opinion filed: December 21, 2007)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Tyrone Staples appeals the District Court’s order denying his petition filed

pursuant to 28 U.S.C. § 2241. The procedural history of this case and the details of

Staples’s claims are well known to the parties, set forth in the District Court’s thorough
opinion, and need not be discussed at length. Briefly, Staples was sentenced by the

United States District Court for the Eastern District of Pennsylvania to fifty-seven months

in prison based on his conviction for possession of a firearm by a felon. In his § 2241

petition, Staples argued that he was entitled to credit on his federal sentence for time

served before trial. The District Court denied the petition, and Staples filed a timely

notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002). Under 18 U.S.C. § 3585(b), a defendant can only receive credit towards a

federal sentence for prior custody “that has not been credited against another sentence.”

Staples does not dispute that the time at issue was credited towards his state sentence.

Staples argues that he is entitled to the credit pursuant to this Court’s decision in

Ruggiano v. Reish, 307 F.3d 121 (3d Cir. 2002), because the federal sentencing court

recommended that he receive credit from the time of his arrest. However, as explained by

the District Court, the rule of Ruggiano does not apply to Staples’ sentence calculation

because Staples had not yet been sentenced on his state charges at the time of his federal

sentencing.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s order.



                                             2